Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
 Therefore, the combined “positive temperature coefficient heater” and “resistive heater,” as recited in claim 9, must be shown or the feature(s) canceled from the claim. 
The combined “negative temperature coefficient sensor” and “thermistor,” as recited in claim 12, must be shown or the feature(s) canceled from the claim.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 9, 11, 12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites a “sensor [that]… is a negative temperature coefficient sensor, thermistor, or both,” which is indefinite because the manner in which a NTC sensor and a conventional thermistor would be combined to sense a light module temperature is unclear.
	Claim 11 recites a “heater [that]… is a positive temperature coefficient heater, a resistive heater, or both,” which is indefinite because the manner in which a PTC heater and a conventional resistive heater would be combined to heat a light module is unclear.
	Claim 12 evidently should depend from claim 4, which provides the antecedent basis for “the step of activating a shutdown sequence.”
	In claim 12, step “e,” “transmits to a communication to a controller” (Exr’s emphasis) evidently contains gratuitous text, rendering the claim indefinite.
Claim Rejections - 35 USC § 103
Claims 1, 7-10, 13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2019/0202373 to Kubota et al (Kubota).
Referring to Figures 1-3 and ¶¶ 24-50, Kubota discloses the invention substantially as claimed, albeit a method of heating a portion of a windshield functioning as a vehicle camera lens element rather than the claimed headlamp lens. However, since snow or ice compromises the transparency of either device, the heating solution of one readily, and obviously, lends itself as a solution for the other.
	Hence Kubota discloses or suggests, as recited in claim 1, “heating a light module [lens region 10] of a vehicle with a heater [14]” (¶¶ 24 & 27), “monitoring a temperature of the light module” (since accurate “temperature control” requires it; see ¶ 49), “activating a communication sequence” (¶ 47), “so that a message is conveyed between a controller of the light module [120, Fig. 3, ¶ 47] and a controller of the vehicle [via el’t 50, Fig. 3, ¶ 48].”
	As recited in claims 7 and 8, since the heater power level of Kubota varies as a matter of course, heater power varying intentionally (see ¶ 49), and unintentionally when a heater abnormality occurs, “an amount of power… supplied to a heater is varied during a communication sequence,” inevitably, and in due time attaining values “less than 100 percent and… less than 100 percent.”
	As recited in claim 9, Kubota discloses “a resistive heater” (14, Fig. 2, ¶ 27).
	As recited in claim 10 and 11, Kubota suggests a “temperature… sensor” as discussed above in regard to claim 1, and both NTC sensors and thermistors are in common use as temperature sensors, hence either one would have been chosen strictly and routinely in accord with cost, power, and size constraints.
	As recited in claim 13, “the heater” (14) of Kubota “is free of connection with a signal wire,” which Applicant apparently distinguishes from the power supply wire connecting the “Heating Device” (180) to the “Heat Device Control Unit” (150) in Figure 3.
As discussed above with respect to claim 1, Kubota discloses the invention as claimed, except for heating a windshield region functioning as a vehicle camera lens rather than the recited headlamp lens. However, the heating solution of one readily and obviously suggests a solution for the other.
	Hence Kubota discloses or suggests, as recited in claim 15, “a heater… to heat [a] light module [lens region 10] of a vehicle with a heater [14]” (¶¶ 24 & 27), “a sensor that monitors a temperature of the light module” (since accurate “temperature control” requires it; see ¶ 49), “a switch that turns the heater on and off [150]; and a controller [120] that turns the switch on when snow, ice, or both are detected [¶¶ 46-49]… and transmits… a communication to a controller of the vehicle by performing a communication sequence” (Fig. 3, ¶¶ 47-48).
	As recited in claim 16, Kubota discloses initiating “a communication sequcne which is a shutdown sequence” upon “sensing a… maximum temperature” (¶¶ 48 & 49). 
As recited in claim 18 (and discussed in regard to claim 13 above, “the [lens] system” (14) of Kubota “is free of a signal wire that extends from the [lens] system to the controller of the vehicle,” which Applicant distinguishes from the power supply wire connecting the “Heating Device” (180) to the “Heat Device Control Unit” (150) in Figure 3 of Kubota.
Allowable Subject Matter
Claims 2-6, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12, 17, 19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph M. Pelham/             Primary Examiner, Art Unit 3761 
8/27/22